Citation Nr: 1339242	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  09-18 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type 2.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to March 1970 and additional service in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to the benefits currently sought on appeal.

The Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge at the Atlanta RO in June 2013.  A transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system was conducted.


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus type 2.

2.  The evidence demonstrates that the Veteran's peripheral neuropathy of the bilateral upper extremities was due to or the result of his service-connected diabetes mellitus type 2.





CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension secondary to service-connected diabetes mellitus type 2 is established.  38 U.S.C.A. §§ 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities secondary to service-connected diabetes mellitus type 2 is established.  38 U.S.C.A. §§ 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the grant of this claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2012).  

The Veteran seeks service connection for hypertension and peripheral neuropathy of the bilateral upper extremities, which he contends is secondary to his service-connected diabetes mellitus type 2.  
   
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2012).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  


For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R.  § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id. at 448; see also 38 C.F.R. § 3.322.  The regulation which governs claims for secondary service connection, 38 C.F.R. § 3.310, was amended during the course of the Veteran's claim and appeal.  The intended effect of this amendment was to conform VA regulations to the Allen decision.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  However, given the possibility that these changes could potentially be interpreted as substantive, and because the Veteran's claim was pending before the regulatory change was made, the Board will apply the version of 38 C.F.R. § 3.310 that was in effect before the change, which arguably favors the Veteran.  Accordingly, the Board will evaluate the claimed disability, irrespective of any baseline.

The Veteran contends that his hypertension and peripheral neuropathy of the bilateral upper extremities are secondary to his service-connected diabetes mellitus type 2.  The Veteran does not allege direct service connection for either disability and the evidence of record is silent as to any in-service incurrence of hypertension or peripheral neuropathy of the bilateral upper extremities.  As there is no evidence of an in-service incurrence, these claims cannot succeed on a direct basis and the Board will further evaluate the claims on a secondary basis.    

Hypertension

The Veteran was afforded a VA examination in January 2006.  The examination report states that the Veteran has had a history of hypertension for six years and is on medication.  The examination report includes a diagnosis of hypertension, which is also restated in an addendum.  With regard to the diagnosed hypertension, the examination report states that the "high blood pressure is not a complication of diabetes", but further states that the "claimant does have a non-diabetic condition of Hypertension that is aggravated by the diabetes."  

In a subsequent VA examination in September 2007, the examination report states that the Veteran has had a history of hypertension for seven years and is on medication.  The examination report states that the "claimant does have a non-diabetic condition of hypertension that is aggravated by the diabetes."  

The two VA examinations and opinions support the Veteran's contention that his hypertension is secondary to his diabetes mellitus type 2.  Both opinions state that the Veteran's hypertension is aggravated by his diabetes mellitus type 2 and provide a basis for the conclusion.  There is no evidence of record to the contrary of these well-reasoned medical conclusions; therefore, the Board has no reason to question their adequacy.  On the basis of the VA examinations and opinions, service-connection for hypertension is granted secondary to diabetes mellitus type 2.  38 U.S.C.A. §§ 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).       

Peripheral Neuropathy of the Bilateral Upper Extremities 

The Veteran was afforded a VA examination in January 2006.  The examination report states that "[f]rom the diabetes", the Veteran has progressive loss of strength in his arms, tingling and numbness in his hands and abnormal sensation in his hands.  The examination report also states that the peripheral nerve examination is within normal limits and that neurological examination of the upper extremities shows motor function and sensory function to be within normal limits.  With regard to a diagnosis, the examination report states "peripheral neuropathy (by history)" and further states that the "neurological condition is a complication of diabetes because the duration of the Veteran's diabetes caused the complication.  The neuropathy occurred in the upper extremities the lower extremities."  An addendum to the examination report sought clarification on the diagnosis of peripheral neuropathy for the upper extremities, as the neurological exam was not abnormal for the upper extremities.  The response states that "[d]iabetic neuropathy affects sensory nerves, and objective findings may or may not be present on exam.  In this patient's case, the latter is true; so the diagnosis is based on history".  
The VA examination and opinion support the Veteran's contention that his peripheral neuropathy of the bilateral upper extremities is secondary to his diabetes mellitus type 2.  The examiner's opinion states that the Veteran's peripheral neuropathy of the bilateral upper extremities is a complication of his diabetes mellitus type 2.  There is no medical evidence to the contrary of this well-reasoned opinion.  On the basis of the VA examination and opinion, service-connection for peripheral neuropathy of the bilateral upper extremities is granted secondary to diabetes mellitus type 2.  38 U.S.C.A. §§ 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).


ORDER

Service connection for hypertension is granted.

Service connection for peripheral neuropathy of the bilateral upper extremities is granted.   



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


